This opinion is subject to administrative correction before final disposition.




                                Before
                    GASTON, BAKER, and STEWART
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                  Edwin G. SAETEROSLEMA
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 202100063

                         Decided: 30 August 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Terrance J. Reese

 Sentence adjudged 9 December 2020 by a special court-martial con-
 vened at Camp Foster, Okinawa, Japan, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1,
 confinement for 6 months, and a bad-conduct discharge.

                           For Appellant:
               Commander Kyle Calvin Kneese, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
              United States v. Saeteroslema, NMCCA No. 202100063
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2